Name: 79/482/EEC: Commission Decision of 8 May 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Canberra-GE(Li) detector, series No 1149 with preamplifier, model 2001, cryostat model 7500 and high voltage power supply, model 3105'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-05-19

 Avis juridique important|31979D048279/482/EEC: Commission Decision of 8 May 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Canberra-GE(Li) detector, series No 1149 with preamplifier, model 2001, cryostat model 7500 and high voltage power supply, model 3105' Official Journal L 123 , 19/05/1979 P. 0023 - 0023 Greek special edition: Chapter 02 Volume 7 P. 0220 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 8 MAY 1979 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' CANBERRA-GE(LI ) DETECTOR , SERIES NO 1149 WITH PREAMPLIFIER , MODEL 2001 , CRYOSTAT MODEL 7500 AND HIGH VOLTAGE POWER SUPPLY , MODEL 3105 ' ( 79/482/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 7 NOVEMBER 1978 , THE DANISH GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBES AS ' CAMBERA-GE(LI ) DETECTOR , SERIES NO 1149 WITH PREAMPLIFIER , MODEL 2001 , CRYOSTAT MODEL 7500 AND HIGH VOLTAGE POWER SUPPLY , MODEL 3105 ' , FOR USE IN RESEARCH ON RADIOACTIVE WASTE STORAGE AND MONITORING OF RADIOACTIVE STOCKS , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 7 MARCH 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS A GERMANIUM-LITHIUM DETECTOR ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS RESOLVING POWER AND EFFICIENCY AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO PURE SCIENTIFIC RESEARCH ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS CAPABLE OF BEING USED FOR THE SAME PURPOSES IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES IN PARTICULAR TO THE APPARATUS ACO 135 AND ACO 139 MANUFACTURED BY HARSHAW CHEMIE BV , STRIJKVIERTEL 67 , 3454 ZG DE MEERN , THE NETHERLANDS , THE APPARATUS GE(LI ) MANUFACTURED BY ENERTEC-SCHLUMBERGER , 1 , RUE NIEUPORT , 78140 VELIZY-VILLACOUBLAY , FRANCE SINCE 1 JANUARY 1979 AND , WHEREAS , ON REQUEST , THE FIRM OF MONTEDEL , LABEN , VIA BASSINI 15 , MILAN , ITALY ALSO MANUFACTURES SIMILAR EQUIPMENT , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' CANBERRA-GE(LI ) DETECTOR , SERIES NO 1149 WITH PREAMPLIFIER , MODEL 2001 , CRYOSTAT MODEL 7500 AND HIGH VOLTAGE POWER SUPPLY , MODEL 3105 ' IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 8 MAY 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION